DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s amendments and arguments filed 11/1/2022, with respect to the Requirement for Restriction/Election mailed on 9/7/2022 have been fully considered and are persuasive.  The restriction has been withdrawn and all claims 1-20 are pending for this Office action.  

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “a memory array that does not include an interface” in lines 2-3; it is believed by the Examiner that the claim should include “DDR” in front of the interface to be consistent with claim 12 since a memory array almost assuredly would include an interface and will examine the claim as such. However, appropriate correction is still required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,483,978. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially similar subject matter, including:
In regards to claim 1, claims 1 and 2 of the ‘978 patent discloses of an apparatus, comprising: memory device comprising a plurality of memory bank cells (a memory bank resident on a memory device); and a (system) processor resident on the memory bank, wherein the (system) processor is configured to control performance of memory operations for the memory device without transferring a command to circuitry external to the memory device (see claim 2). Claims 2-7 are also rejected as being dependent on claim 1 and may also correspond to claims 2-11 of the ‘978 patent.  
In regards to claim 8, claim 12 of the ‘978 patent discloses of a method, comprising: receiving, by a (system) processor resident on a (particular) memory bank (on) of a memory device, (to orchestrate tasks performed) signaling indicative of performance of one or more memory operations involving the memory device; and (executing) performing, (by the system processor) in response to receipt of the signaling (the instructions to orchestrate tasks), the one or more memory operations involving the memory device. Claims 9-14 are also rejected as being dependent on claim 8 but may also correspond to claims 13-16 of the ‘978 patent.  

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,581,434. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially similar subject matter, including:
In regards to claim 1, claims 1, 3 and 4 of the ‘434 patent discloses of an apparatus, comprising: a memory device comprising a plurality of memory banks (a memory bank resident on a memory device); and a (system) processor resident on (a particular) the memory bank, wherein the (system) processor is configured to control performance of memory operations for the memory device without transferring a command to circuitry external to the memory device (see claims 3-4). Claims 2-7 are also rejected as being dependent on claim 1 and may also correspond to claims 2-9 of the ‘434 patent.  
In regards to claims 8, claims 10 and 12 of the ‘434 patent discloses of a method, comprising: receiving (executing), by a (system) processor resident on a (particular) memory bank of a memory device, (instructions to orchestrate taskes) signaling indicative of performance of one or more memory operations involving the memory device; and performing (executing the instructions), in response to receipt of the signaling, the one or more memory operations involving the memory device (see claim 12). Claims 9-14 are also rejected as being dependent on claim 8 and may also correspond to claims 11 and 12 of the ‘434 patent.  

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,050,425. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially similar subject matter, including:
In regards to claim 1, claims 1 and 3-4 of the ‘425 patent discloses of an apparatus, comprising: a memory device comprising a plurality of memory banks (a memory bank resident on a memory device); and a (system) processor resident on the memory bank, wherein the (system) processor is configured to control performance of memory operations for the memory device without transferring a command to circuitry external to the memory device (see claim 4). Claims 2-7 are also rejected as being dependent on claim 1 and may also correspond to claims 2-10 of the’425 patent.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2001/0010057).
In regards to claim 1, Yamada discloses of an apparatus, comprising: a memory bank (for example 8 or 9) resident on a memory device (see Fig 1); and a processor resident on the memory bank (for example see 8 or 9, banks including a data processing function), wherein the processor is configured to control performance of memory operations for the memory device without transferring a command to circuitry external to the memory device (for example see Fig 1 and Paragraphs 0039-0053, built in data processing function and memory control do not require external control).  
In regards to claim 2, Yamada discloses of the apparatus of claim 1, wherein the processor is configured to control performance of memory operations for the memory device by controlling operations of at least one additional memory bank (for example 6 or 7 with no data processing function) of the memory device (for example see Paragraph 0039, data processing functions of 8 and 9 work in conjunction with memory controller 4 to control other hanks 6 or 7), wherein the at least one additional memory bank (6 or 7) of the memory device is devoid of processing circuitry (for example see Fig 1 and Paragraphs 0039-0053).  
In regards to claim 3, Yamada discloses of the apparatus of claim 1, wherein the processor (for example within 8) is configured to control performance of memory operations for the memory device by controlling operations of at least one additional memory bank (for example 9) of the memory device, wherein the at least one additional memory bank (9) of the memory device includes a bank processor (for example 8 AND 9 include data processing functions, see Fig 1 and Paragraph 0039) configured to control memory operations for the memory bank on which the bank processor is located (see Fig 1 and Paragraphs 0039-0053).  
In regards to claim 4, Yamada discloses of the apparatus of claim 1, wherein the memory bank further comprises a plurality of components configured to operate as caches for the processor (for example see Figs 4, 5a-5b, 6-9).  
In regards to claim 5, Yamada discloses of the apparatus of claim 1, further comprising a bank-to-bank transfer bus coupled to the memory bank, wherein the processor is configured to control transfer of data among additional memory banks coupled to the bank-to-bank transfer bus (for example see Figs 1, 4, 5a-5b, 6-9).  
In regards to claim 7, Yamada discloses of the apparatus of claim 1, wherein the memory device further comprises a dynamic random-access memory (DRAM) device that does not include a double data rate interface, and wherein the processor is configured to control performance of memory operations associated with the DRAM device (for example see Fig 4 and Paragraph 0063).  
In regards to claim 8, Yamada discloses of a method, comprising: receiving, by a processor (for example on 8 or 9, contains data processing functions) resident on a memory bank (8 or 9) of a memory device (see Fig 1), signaling indicative of performance of one or more memory operations involving the memory device; and performing, in response to receipt of the signaling, the one or more memory operations involving the memory device (for example see Fig 1 and Paragraphs 0039-0053).  
In regards to claim 9, Yamada discloses of the method of claim 8, further comprising applying, by the processor (within 8 or 9), signaling to a bank-to-bank transfer bus coupled to the memory bank and additional memory banks (for example 6 or 7) of the memory device to control transfer of data among the memory bank and the additional memory banks (for example see Paragraph 0039, data processing functions of 8 and 9 work in conjunction with memory controller 4 to control other hanks 6 or 7).  
In regards to claim 10, Yamada discloses of the method of claim 8, further comprising performing the one or more memory operations involving the memory device by controlling, by the processor (within 8 or 9), operations of at least one additional memory bank (for example 6 or 7) of the memory device, wherein the at least one additional memory bank of the memory device is devoid of processing circuitry (for example see Fig 1 and Paragraph 0039, 6 and 7 have no data processing function).  
In regards to claim 11, Yamada discloses of the method of claim 8, further comprising performing the one or more memory operations involving the memory device by controlling, by the processor (for example within 9), operations of at least one additional memory bank (for example 9) of the memory device, wherein the at least one additional memory bank (9) of the memory device includes a bank processor (for example 8 AND 9 include data processing functions, see Fig 1 and Paragraph 0039) configured to control memory operations for the memory bank on which the bank processor is located (for example see Fig 1 and Paragraphs 0039-0053).  
In regards to claim 12, Yamada discloses of the method of claim 8, further comprising receiving, by the system processor, the signaling without enabling a double data rate interface associated with the memory device (for example see Figs 1, 4, 5a-5b, 6-9, no DDR interfacing present).  
In regards to claim 13, Yamada discloses of the method of claim 8, further comprising writing instructions associated with the signaling to a cache resident on the memory bank (for example see data transfers/writing among memories in Figs 4, 5a-5b, 6-9).  
In regards to claim 14, Yamada discloses of the method of claim 8, further comprising controlling, by the processor, performance of a processing-in-memory operation using a different memory bank (for example 6 or 7) that is devoid of the processor (see Fig 1 and Paragraphs 0039-0053).  
In regards to claim 15, Yamada discloses of an apparatus, comprising: a memory device that comprises a memory array that does not include a DDR interfacthe signaling, the one or more memory operations involving the memory device without transferring a command to circuitry external to the memory device (for example see Fig 1 and Paragraphs 0039-0053, built in data processing function and memory control do not require external control).
In regards to claim 16, Yamada discloses of the apparatus of claim 15, wherein the processor is configured to control performance of memory operations for the memory device by controlling operations of at least one additional memory bank (for example 6 or 7) of the memory device, wherein the at least one additional memory bank (6 or 7) of the memory device is devoid of processing circuitry (for example see Fig 1 and Paragraphs 0039-0053).  
In regards to claim 17, Yamada discloses of the apparatus of claim 15, wherein the processor (for example within 8) is configured to control performance of memory operations for the memory device by controlling operations of at least one additional memory bank (for example 9) of the memory device, wherein the at least one additional memory bank (9) of the memory device includes a bank processor (for example 8 AND 9 include data processing functions, see Fig 1 and Paragraph 0039) configured to control memory operations for the memory bank on which the bank processor is located (for example see Fig 1 and Paragraphs 0039-0053).  
In regards to claim 18, Yamada discloses of the apparatus of claim 15, wherein the memory bank further comprises a plurality of components configured to operate as caches for the processor (for example see Figs 4, 5a-5b, 6-9).  
In regards to claim 20, Yamada discloses of the apparatus of claim 15, further comprising a bank-to-bank transfer bus coupled to the memory bank, wherein the processor is configured to control transfer of data among additional memory banks coupled to the bank-to-bank transfer bus (for example see Figs 1, 4, 5a-5b, 6-9).  

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 19, the prior art does not explicitly disclose of the apparatus of claim 15, wherein the memory bank further comprises: a first component configured to operate as at least one of an instruction cache for the processor or as a data cache for the processor; a second component configured to operate as a bank-to-bank transfer cache; and a third component configured to operate as a high-speed interface to store host instructions for the memory bank, nor would it have been obvious to one of ordinary skill in the art to do so.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844